     Case 3:20-cv-01584-CAB-WVG Document 6 Filed 09/09/20 PageID.41 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8
 9                           UNITED STATES DISTRICT COURT
10                          SOUTHERN DISTRICT OF CALIFORNIA
11
12   MAURICE GRAYTON,                                      Case No.: 20-cv-1584-CAB-WVG
13                                        Plaintiff,
                                                           ORDER DENYING MOTION FOR
14   v.                                                    RECONSIDERATION
15   TIFFANY L. CARROLL et al.,
                                     Defendants.           [Doc. No. 5]
16
17
18
19
20         On August 19, 2020 this Court issued an Order denying Plaintiff’s application for
21   leave to proceed in forma pauperis and sua sponte dismissing Plaintiff’s complaint pursuant
22   to 28 U.S.C. § 1915(e)(2)(B). [Doc. No. 3.] On August 24, 2020, Plaintiff filed a motion
23   for reconsideration. [Doc. No. 5.]
24         “Although Rule 59(e) permits a district court to reconsider and amend a previous
25   order, the rule offers an extraordinary remedy, to be used sparingly in the interests of
26   finality and conservation of judicial resources.” Kona Enters., Inc. v. Estate of Bishop, 229
27   F.3d 877, 890 (9th Cir. 2000) (internal quotation marks and citation omitted). A Rule 59(e)
28   motion for reconsideration may not be used to raise arguments or present evidence for the

                                                       1
                                                                                20-cv-1584-CAB-WVG
     Case 3:20-cv-01584-CAB-WVG Document 6 Filed 09/09/20 PageID.42 Page 2 of 2



 1   first time when they could reasonably have been raised earlier in the litigation. Id. “[A]fter
 2   thoughts” or “shifting of ground” do not constitute an appropriate basis for reconsideration.
 3   Ausmus v. Lexington Ins. Co., No. 08–CV–2342–L, 2009 WL 2058549, at *2 (S.D. Cal.
 4   July 15, 2009). In other words, a Rule 59(e) motion does not give parties a “second bite at
 5   the apple.” See Weeks v. Bayer, 246 F.3d 1231, 1236–37 (9th Cir. 2001); see also
 6   Keweenaw Bay Indian Cmty. v. State of Mich., 152 F.R.D. 562, 563 (W.D. Mich. 1992)
 7   (“[W]here the movant is attempting to obtain a complete reversal of the court’s judgment
 8   by offering essentially the same arguments presented on the original motion, the proper
 9   vehicle for relief is an appeal.”).
10         Here, Plaintiff’s application to proceed in forma pauperis was denied because
11   Plaintiff indicated he receives $4,400 in monthly disability payments. Plaintiff’s complaint
12   was dismissed sua sponte because Plaintiff failed to state a claim and without leave to
13   amend as frivolous. Upon additional review, the Court does not find that Plaintiff
14   presented any verifiable factual or evidentiary support to justify vacating its previous order.
15   Plaintiff’s motion for reconsideration is DENIED.
16         It is SO ORDERED.
17   Dated: September 9, 2020
18
19
20
21
22
23
24
25
26
27
28

                                                    2
                                                                                 20-cv-1584-CAB-WVG
